DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.

 	Response to Amendment
	This Office Action is in response the Applicant’s amendment filed on July 22, 2022. Claims 1-10, 16, and 21-30 have been canceled. Claims 11, 15, and 19-20 have been amended. Claim 31 has been added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 15, and 19-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim(s) 11-15, 17, 18, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruenbacher et al. (US 2017/0072085 A1).
With regard to claim 11, Gruenbacher discloses a method comprising: providing a system (10) including a housing (23) containing a pump (32 in conjunction with 34) to produce a flow of pressurized air, a silo (24) to receive an atomizer and a reservoir (Fig. 7), operably connected in an assembly (Fig. 5), and a sealing surface (inner surface of 40) to connect the pump (32/34) to the direct the flow into the atomizer at the silo (24); selecting a diffuser (54) comprising a barrel (51) containing the atomizer (Fig. 7) and shaped to slide axially into the silo (24, Fig. 3), registering the barrel to receive the flow at the sealing surface (inner surface of 40, Fig. 7); connecting the flow to the atomizer, by inserting the assembly into the silo; and operating the atomizer to diffuse a liquid from the reservoir into an environment surrounding the system (Figs. 1 and 7).
	With regard to claim 12, the device of Gruenbacher discloses the invention as disclosed in the rejection above. Gruenbacher further discloses the connecting comprises registering the atomizer circumferentially and axially with the sealing surface (Fig. 7).
With regard to claims 13 and 14, the device of Gruenbacher discloses the invention as disclosed in the rejection above. Gruenbacher further discloses the reservoir (50) and the atomizer (64) are selectively separable manually (Fig. 7), wherein the reservoir (50) and the atomizer are selectively separable by manual contact in the absence of tools (by hand twisting the threads shown in Fig. 7).
	With regard to claim 15, the device of Gruenbacher discloses the invention as disclosed in the rejection above. Gruenbacher further discloses selecting a liquid for atomization; and threading the reservoir to the barrel (Fig. 7).
With regard to claim 17, the device of Gruenbacher discloses the invention as disclosed in the rejection above. Gruenbacher further discloses the silo (24) passes axially through the housing (23) from a first, bottom, end (bottom section of 23) to a second, top, end of the housing (top section of 23) ; the silo is open at the top end thereof (Fig. 3); the atomizer operates as a cap on the reservoir (Fig. 7); and at least one of the cap and the sealing surface provides frictional engagement of the assembly with the silo thereby selectively retaining the assembly within the silo (Fig. 1 and Para. [0042-0048]).
	With regard to claim 18, the device of Gruenbacher discloses the invention as disclosed in the rejection above. Gruenbacher further discloses selecting a plurality of assemblies (cartridge 26 is a replaceable assembly), each assembly thereof having a reservoir (50), corresponding thereto, containing a liquid content distinct from the other assemblies (Para, [0120]).
	With regard to claim 31, Gruenbacher discloses a method comprising: providing a system (10) including a housing (23) containing a pump (32 in conjunction with  34) capable of producing a flow of pressurized air, a silo (24) formed to receive a barrel (51) containing an atomizer (64), and a sealing surface (inner surface of 40) capable of directing the flow (46) into the atomizer upon registering the barrel (51) with the sealing surface by inserting the barrel into the silo (24); selecting the barrel; connecting the reservoir (50) to the barrel (51); connecting a flow path between the pump (32/34) and the atomizer (64) by inserting the barrel (51) into the silo; and diffusing a liquid from the reservoir (50) into a surrounding environment by atomizing in the atomizer (64)  a liquid drawn from the reservoir (54) in response to the flow.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenbacher in view of Sevy (US 7,878,418 B2).
With regard to claim 19, Gruenbacher discloses a method comprising: providing a system (10) including a housing (23) containing a pump (32 in conjunction with 34) to produce a flow of pressurized air, a silo (24) configured to receive an atomizer and a reservoir operably connected in an assembly (26), and a sealing surface (inner surface of 40, Fig. 7) to connect the pump (32/34) to the assembly to direct the flow into the atomizer at the silo (24); selecting a diffuser (54) comprising the barrel (51) containing the atomizer and operably connected to the reservoir; connecting the flow to the atomizer, by inserting the assembly into the silo (Fig. 1); drawing, by the atomizer (64), the liquid from the reservoir (50) and atomizing the liquid into droplets.
However, Gruenbacher fails to discloses the method of separating, downstream from the atomizer, comparatively larger droplets, directed back toward the reservoir, from comparatively smaller droplets passing outward toward an exit port to discharge therefrom with the flow; and coalescing, by the comparatively larger droplets, and returning to the reservoir.
	Sevy teaches a method of separating, downstream from the atomizer, comparatively larger droplets, directed back toward the reservoir, from comparatively smaller droplets passing outward toward an exit port to discharge therefrom with the flow; and coalescing, by the comparatively larger droplets, and returning to the reservoir (Col. 8 lines 64 – Col. 9 line 4 and Col. 10 lines 44-56).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Gruenbacher, by incorporating the separator plate (98) downstream from the atomizer as taught by Sevy to direct comparatively large droplets back toward the reservoir, for the benefit of producing and maintaining a very consistently fine  entrained droplets (Col. 8 lines 64 – Col. 9 line 4 and Col. 10 lines 44-56).


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752